TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00182-CV


John J. Rogers, Jr.; James R. Winton and Burl Richardson, Appellants

v.

Texas Board of Architectural Examiners, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-004634, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING

 

M E M O R A N D U M   O P I N I O N

		The parties' fourth joint motion to abate this cause is GRANTED, and the appeal
is ABATED until August 31, 2012.  The parties shall submit either a motion to reinstate or a joint
status report concerning the status of settlement negotiations no later than August 31, 2012.  Upon
reinstatement, motions for rehearing will be due no later than the tenth (10th) date following
reinstatement.

						___________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   June 14, 2012